DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest semiconductor devices comprising: an isolation structure formed through the stacked structure so as to isolate the stacked structure into a first block and a second block, wherein the isolation structure comprises a first isolation structure and a second isolation structure adjacent to the first isolation structure with a gap provided between the first and second isolation structures, and one end of the first isolation structure and the other end of the second isolation structure, which face each other, have a vortex shape when viewed from above (claim 1) and an isolation structure comprising a first isolation structure formed through the stacked structure so as to isolate the stacked structure into a first block and a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanamori et al (US 2018/0033799 A1) discloses a vertical memory device and method of manufacturing the same.
Ha et al (US 2017/0076977 A1) discloses stair step formation using at least two masks in a memory device.
Lue (9,698,156 B2) discloses a vertical thin channel memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
March 17, 2022